EXHIBIT 10.2

 

 

PURCHASE AND SALE AGREEMENT

 

Between

 

CORPORATE REALTY INCOME FUND I, L.P.
(Seller)



and

 

HEARTLAND INVESTMENTS, INC.
(Purchaser)

 

2630 Corporate Place
Monterey Park, California

 

Dated as of November 20, 2006

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

     This Purchase and Sale Agreement (“Agreement”) is made as of November 20,
2006 (the “Effective Date”), by and between CORPORATE REALTY INCOME FUND I,
L.P., a Delaware limited partnership (“Seller”), and HEARTLAND INVESTMENTS,
INC., a California corporation (“Purchaser”).

     A. Seller owns in fee simple a certain parcel of real property located at
2630 Corporate Place, in the City of Monterey Park, County of Los Angeles, State
of California, commonly referred to as the Kotura Building (collectively, as
hereinafter described, “Real Property”).

     B. Subject to the terms and conditions herein, Seller desires to sell and
Purchaser desires to purchase the Real Property together with the other property
described in Section 1.1.

     NOW THEREFORE, in consideration of the mutual covenants contained herein,
Seller and Purchaser agree as follows:

1. PURCHASE AND SALE

     1.1 Property

     Subject to the terms and conditions hereof, Seller hereby agrees to sell,
convey and assign to Purchaser, and Purchaser hereby agrees to purchase and
accept from Seller on the Closing Date (as defined in Section 4.1 below) the
following (collectively, the “Property”):

      (a)       the Real Property, which is legally described on Exhibit A
attached hereto, together with any and all rights, privileges and easements
appurtenant thereto that are owned by Seller, including without limitation all
of Seller’s right, title and interest, if any, in and to all minerals, oil, gas
and other hydrocarbon substances on and under the Real Property;   (b) all
buildings located on the Real Property, and all other improvements and fixtures
located on the Real Property that are owned by Seller, if any, including without
limitation any apparatus, equipment and appliances incorporated therein and used
in connection with the operation and occupancy thereof, such as heating and air
conditioning systems and facilities used to provide any utility service,
ventilation, or other services thereto, but excluding fixtures owned by tenants
(all of which are collectively referred to as the “Improvements”);   (c) all
right, title and interest of Seller in and to any furniture, furnishings,
artwork, decorations and other tangible personal property located on and used in
connection with the Real Property and Improvements, including without limitation
the personal property listed on Schedule 1 (the “Personal Property”);   (d) all
assignable or transferable intangible property, including, but not limited to:
(i) all guaranties and warranties (including guaranties and warranties
pertaining to construction of the Improvements); (ii) all air rights, excess
floor area rights and other development rights relating or appurtenant to the
Real Property or the Improvements; (iii) all rights to obtain utility service in
connection with the Improvements and the Real Property; (iv) all assignable
licenses and other governmental permits and permissions relating to the Real
Property, the Improvements or the operation thereof, including without
limitation the licenses and permits listed on Schedule 2 (the “Permits”); and
(v) all assignable contracts and contract rights relating to the Real Property
or the Improvements, including the contracts listed on Schedule 3 (the “Service
Contracts”), which shall survive the Closing (all of the foregoing are
hereinafter collectively referred to as the “Intangible Property”); and  

--------------------------------------------------------------------------------


      (e)       All right, title and interest of Seller in and to the leases and
other occupancy agreements covering all or any portion of the Real Property or
the Improvements to the extent they are in effect on the date of Closing
(collectively the “Leases”), together with all current rents and other sums due
thereunder (the “Rents”) and any and all security deposits in connection
therewith (the “Security Deposits”). The Leases, in each case together with the
current monthly rent and Security Deposit relative thereto, are set forth on
Schedule 4 (the “Rent Roll”).

2. PURCHASE PRICE

     Purchaser shall pay as the total Purchase Price for the Property (“Purchase
Price”) the amount of Five Million Three Hundred Thousand and No/100ths U.S.
Dollars ($5,300,000.00), which shall be payable as follows:

     2.1 Deposit

  Purchaser shall cause One Hundred Thousand and 00/100 Dollars ($100,000) to be
delivered by wire transfer to Escrow Holder (as hereinafter defined)
simultaneously with the receipt by Purchaser of a fully executed copy of this
Agreement, and shall cause an additional One Hundred Thousand and 00/100 Dollars
($100,000) to be delivered by wire transfer to Escrow Holder on the Out Date (as
hereinafter defined) unless Purchaser shall elect, pursuant to Section 3.5
below, on or before the Out Date, not to proceed with the purchase of the
Property, and such amounts (collectively with all interest accrued thereon, the
“Deposit”), shall be held by the Escrow Holder in accordance with the terms and
conditions of this Agreement. The Deposit shall be held in an interest bearing
account or instrument, as approved by Purchaser, as an earnest money deposit
and, except as otherwise set forth herein, shall be applied toward the Purchase
Price at Closing. Purchaser will provide Escrow Holder with its Taxpayer
Identification Number and such additional information and documents as may be
required by Escrow Holder.


     The Escrow Holder shall be subject to the following terms and conditions:

      (a)       The duties and obligations of the Escrow Holder shall be
determined solely by the express provisions of this Agreement and no implied
duties and obligations shall be read into this Agreement against the Escrow
Holder.   (b) The Escrow Holder shall be entitled to rely, and shall not be
subject to any liability in acting in reliance, upon any joint writing furnished
to the Escrow Holder by Purchaser and Seller and shall be entitled to treat as
genuine the document it purports to be, including any such letter, paper or
other document furnished to the Escrow Holder in connection with this Agreement.
  (c) In the event of any disagreement between Purchaser and Seller resulting in
adverse claims and demands being made in connection with or against the funds
held in the escrow created hereby, the Escrow Holder shall refuse to comply with
the claims and demands of either party until such disagreement is finally
resolved, either by Purchaser and Seller, as evidenced by a joint writing
reflective thereof delivered to the Escrow Holder pursuant to subparagraph (b)
above, or by a court of competent jurisdiction (in proceedings which the Escrow
Holder or any other party may initiate, it being understood and agreed by
Purchaser and Seller that the Escrow Holder has the authority (but no
obligation) to initiate such proceedings).  

2

--------------------------------------------------------------------------------


      (d)       Subject to the provisions of Section 11.13 below and Seller’s
right to retain the Deposit as liquidated damages pursuant to Section 12 below,
in the event of a termination of this Agreement by either Seller or Purchaser as
permitted by the terms of this Agreement, the Escrow Holder is authorized and
directed by Seller and Purchaser to deliver the Deposit (as hereinafter defined)
to the party hereto entitled to same pursuant to the terms hereof no sooner than
the fifth Business Day and no later than the tenth Business Day following
receipt by the Escrow Holder and the non-terminating party of written notice of
termination delivered in accordance with Section 10 of this Agreement from the
terminating party and receipt of evidence satisfactory to the Escrow Holder that
the non- terminating party has in fact received written notice of such
termination in accordance with Section 10 of this Agreement, unless the
non-terminating party hereto notifies the Escrow Holder that it disputes the
right of the other party to receive the Deposit. In such event, the Escrow
Holder shall either continue to hold the Deposit or interplead the Deposit into
a court of competent jurisdiction until such dispute is resolved, as more
specifically provided in Section 2.1(c) above. All attorney’s fees and costs of
the Escrow Holder incurred in connection with such dispute or interpleader shall
be assessed against the party that is not awarded the Deposit, or if the Deposit
is distributed in part to both parties then in the inverse proportion of such
distribution.

     2.2 Interest

     Except as provided in Section 2.1 above and in other provisions of this
Agreement where Seller shall be entitled to retain the Deposit as liquidated
damages pursuant to Section 12 below, interest on the Deposit shall accrue to
the benefit of Purchaser.

     2.3 Cash at Closing

     The balance of the Purchase Price, plus any other amounts required to be
paid by Purchaser at Closing, and plus or minus any prorations and credits as
provided for in this Agreement, in the form of immediately available U.S. funds,
shall be deposited by Purchaser into escrow with the Escrow Holder, in time to
allow the Closing to occur on the Closing Date (as hereinafter defined) by wire
transfer as more particularly set forth in Section 4.3 below.

3. TITLE; INSPECTION; FINANCING; ESTOPPELS

     3.1 Title Commitment; Survey



      (a)       Concurrently with the receipt by Purchaser of a fully executed
copy of this Agreement, Purchaser shall order from Chicago Title Insurance
Company, Attn: Maggie Watson (“Title Company”) a commitment (the “Title
Commitment”) for an Owner’s Policy of Title Insurance (Form T-1), and a copy of
all recorded documents referred to in the Title Commitment as exceptions to
title to the Property (the “Title Documents”).   (b) Purchaser acknowledges that
prior to the Effective Date, Seller has delivered to Purchaser an ALTA survey of
the Real Property and Improvements made by Psomas and Associates dated March 26,
1992 (the “Existing Survey”). Purchaser shall have the right, at its sole cost
and expense, to obtain a current survey of the Real Property and Improvements or
to update the Existing Survey (the “Survey”) in accordance with the Minimum
Standard Detail Requirements and Classifications for ALTA/ACSM Land Title
Surveys published in 2005.  

3

--------------------------------------------------------------------------------

     3.2 Review of Title

     Purchaser shall have until 5:00 p.m. Pacific Daylight Time on the Out Date
(as defined below) to review the Title Commitment, Title Documents and Survey
(collectively, “Title Evidence”) (the “Title Approval Date”) and render any
objections as to matters of title in writing to Seller. Any matters shown in the
Title Evidence not timely objected to by Purchaser shall be deemed waived and
Purchaser shall be deemed to agree to acquire the Property subject to such
exceptions (collectively, “Permitted Exceptions”) hereunder. Except for Required
Removal Objections (as defined below), which must be removed by Seller, Seller,
in its sole and absolute discretion, may elect to remove or satisfy any such
objections, provided that Seller shall have three (3) Business Days from the
date of receipt of such objections to identify such objections that Seller so
elects to remove or satisfy. Subject to Purchaser’s approval, which may be
granted in Purchaser’s sole and absolute discretion, Seller may cause the Title
Company to issue, at Seller’s cost, a title endorsement or “insure over” any
objection (each, a “Seller Endorsement”) and it shall have the same effect as if
such objection was removed or satisfied by Seller. If Seller does not elect to
remove, insure over or satisfy such objections within such time or thereafter
delivers written notice to Purchaser that notwithstanding Seller’s reasonable
efforts, such objections may not be cured, then Purchaser may, by written notice
to Seller within five (5) days after the expiration of such time or the delivery
of such written notice, either (a) terminate this Agreement without any
liability on its part, in which case the Deposit shall be refunded to Purchaser,
Purchaser shall return all documents, including all Due Diligence Documents (as
hereinafter defined in Section 3.6(d)) received from Seller or Seller’s agents,
to Seller and neither party shall have any further rights or obligations
hereunder (except as set forth in Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and
11.12 hereof), or (b) proceed to Closing and take title subject to such
objections, in which case such non-cured objections shall become Permitted
Exceptions hereunder. After the Title Approval Date but prior to the Closing
Date, Purchaser shall also have the right to disapprove in writing any
additional item not previously set forth in the Title Commitment that Title
Company intends to show as an exception to title in the Title Policy. Any such
additional item not specifically disapproved in writing delivered within three
(3) Business Days following Purchaser’s receipt of written notice of such
additional item shall be deemed approved. Seller shall have until Closing to
remove or cause Title Company to insure over (subject to Purchaser’s approval,
which may be granted in Purchaser’s sole and absolute discretion) any such
disapproved item at Seller’s own expense. Seller may elect to (a) extend the
Closing until the day after the date upon which Seller is able to remove or
cause Title Company to insure over (subject to Purchaser’s approval, which may
be granted in Purchaser’s sole and absolute discretion) any such disapproved
item (but in no event shall such extension exceed ten (10) Business Days after
the Closing Date), or (b) terminate this Agreement, unless Purchaser elects to
take title subject to such disapproved item, and, if Seller elects to terminate
this Agreement, Purchaser shall return all documents, including all Due
Diligence Documents received from Seller or Seller’s agents, to Seller and the
Deposit shall be returned to Purchaser and, thereupon, neither Seller nor
Purchaser shall have any further obligation hereunder (except as set forth under
Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and 11.12 hereof). Notwithstanding
anything in this Agreement to the contrary, and notwithstanding any approval or
consent given by Purchaser hereunder, Seller shall cause all mortgages and deeds
of trust encumbering Seller’s interest in the Real Property, and all mechanic’s
liens filed against the Property relating to work performed on the Property not
caused by Purchaser (collectively “Required Removal Objections”), to be released
and reconveyed from the Real Property, or, with respect to such mechanic’s
liens, otherwise bonded, on or prior to the Closing and shall cause the Title
Company to insure title to the Real Property as vested in Purchaser without any
exception for such matters.

4

--------------------------------------------------------------------------------

     3.3 Vesting of Title

     At Closing, Seller shall convey all of Seller’s right, title and interest
in and to the Real Property and Improvements to Purchaser by grant deed (as
further described in Section 4.2(a)(i) below), subject to the Permitted
Exceptions, and shall convey Seller’s interest in the Personal Property to
Purchaser by bill of sale (as further described in Section 4.2(a)(ii) below).

     3.4 Title Insurance

     At Closing, the Title Company shall issue to Purchaser an extended ALTA
Owner’s Policy of Title Insurance (Form T-1) in the amount of the Purchase Price
insuring that title to the Real Property and Improvements is vested in Purchaser
subject only to the Permitted Exceptions (the “Title Policy”), provided that, if
required by the Title Company, Purchaser shall, at its sole cost and expense,
update the Existing Survey and deliver a copy of same, or the Survey, certified
to the Title Company in a manner that will allow the Title Company to issue any
additional coverage title policy.

     3.5 Inspection Period

     Purchaser shall have until 5:00 p.m. Pacific Daylight Time on December 1,
2006 (the “Inspection Period”), to inspect the Property and the Due Diligence
Documents, and to perform such other due diligence with respect to the Property
as Purchaser reasonably deems necessary, subject to the rights of tenants in
possession of the Property. Purchaser may, on or before the expiration of the
Inspection Period (the “Out Date”), in its sole discretion, advise Seller and
Escrow Holder, in writing, of its election to proceed or not to proceed with the
purchase of the Property. If Purchaser, in its sole discretion, decides that it
will not proceed with the purchase of the Property, Purchaser shall on or before
the Out Date give notice to Seller and Escrow Holder that it is terminating this
Agreement. If Purchaser fails to notify Seller and Escrow Holder of its decision
on or before the Out Date, Purchaser shall be deemed to have elected not to
terminate this Agreement pursuant to this Section 3.5. Upon any termination, in
the absence of a default by Purchaser, the Deposit shall be refunded to
Purchaser, all documents, including all Due Diligence Documents, received from
Seller or Seller’s agents, shall be returned by Purchaser to Seller, Purchaser
shall, at Seller’s request, at no cost to Seller, without representation or
warranty, deliver to Seller true and correct copies of all third party reports
obtained by Purchaser with respect to the Property, and, subject to Sections
3.5(a) and (e), 3.6(b), 9.1, 11.2 and 11.12 hereof, neither party shall have any
further rights or obligations hereunder. In the event Purchaser notifies Seller
of its election to proceed with the purchase, then this Agreement will not be
terminated, the Deposit shall become non-refundable (subject to the other terms
and conditions of this Agreement) and Seller and Purchaser shall proceed to
Closing in accordance with the terms and conditions hereof and the Inspection
Period termination rights shall be deemed waived by Purchaser. Purchaser shall
not undertake any soil borings, ground water testing or other “Phase II”
investigative procedures without first having obtained the prior written consent
of Seller, which consent shall not be unreasonably withheld, conditioned or
delayed. In connection with Purchaser’s inspection of the Property, Purchaser
agrees that:

      (a)       All inspection fees, engineering fees, or other expenses of any
kind incurred by Purchaser relating to the inspection of the Property will be at
Purchaser’s sole cost and expense;   (b) Purchaser will give Seller reasonable
advance notice of the dates of all inspections and will schedule all tests and
inspections during normal business hours whenever feasible unless otherwise
requested by Seller;  

5

--------------------------------------------------------------------------------


      (c)       Seller will have the right to have one or more representatives
of Seller accompany Purchaser and Purchaser’s representatives, agents or
designees while they are on the Property;   (d) Any entry by Purchaser, its
representatives, agents or designees will not unreasonably interfere with
Seller’s use of the Property or with the operations of any tenant;   (e)
Purchaser will restore any damage caused to the Property by Purchaser’s entry on
the Property for inspection purposes at Purchaser’s sole cost and expense if
this transaction does not close; and   (f) In making any inspection hereunder,
Purchaser will treat and will cause any representative of Purchaser to treat all
information obtained by Purchaser pursuant to the terms of this Agreement as
strictly confidential in accordance with Section 11.12 below.

Purchaser shall have the right to further inspect the Property as provided in
Section 3.6(b) hereafter (during normal business hours and upon notice to
Seller), including for the purpose of confirming that the Property is in the
same condition at Closing as existing at the end of the Inspection Period,
reasonable wear and tear excepted; provided, however, that such continuing right
of inspection shall in no way be deemed to extend or resurrect the Inspection
Period or constitute a condition to Closing, subject however, to the other terms
and conditions of this Agreement. For purposes of this Agreement, the term
“Business Day” shall mean a day other than any Saturday, Sunday, or day upon
which national banks in Monterey Park, California, or the Escrow Holder, are not
open for general banking business.

     The covenants of Purchaser contained in this Section 3.5(a) and (e) shall
survive the Closing Date or any earlier termination of this Agreement.

     3.6 Furnishing of Information

      (a)       In furtherance of Purchaser’s rights set forth above, Seller has
furnished, or within one (1) Business Day after the Effective Date will deliver
to Purchaser’s office in California, to the extent in Seller’s possession or
control, copies of the following:     (i)       a current rent roll (the “Rent
Roll”) with respect to the Property attached as Schedule 4, together with copies
of all Leases and amendments and/or modifications currently in effect, together
with a list pertaining to the status of rental payments by tenants under the
Leases and any delinquencies in connection therewith (Seller has advised
Purchaser that the Property is currently leased in its entirety to Kotura,
Inc.);     (ii) copies of the environmental, geology, and all other property
condition reports in Seller’s possession, which are identified on Schedule 5,
and any other environmental study or report of the Property prepared for Seller;
  (iii) copies of the Service Contracts, including any property management
agreement (Seller has previously indicated to Purchaser that there are no
Service Contracts or property management agreement);   (iv) copies of all
warranties relating to the Property or any portion thereof or any of Seller’s
equipment or the building systems therein;

6

--------------------------------------------------------------------------------


(v)       copies of licenses and permits relating to the Property and its
operations;   (vi) copies of the originally issued certificate of occupancy for
the Property;   (vii) copies of the current tax bill for the Property, and
documentation concerning any property tax appeals during the past three years;  
(viii) the most recent survey of the Property (Seller has previously indicated
that the Existing Survey is the only survey of which Seller is aware);   (ix)
operating statements regarding operation of the Property for the previous three
(3) years and the year to date income expense reports relating to the operation
of the Property for 2006 to date (Seller has advised Purchaser that the Property
is operated under its Lease by Kotura, Inc., and Seller can provide information
only relative to taxes, insurance and association fees);   (x) copies of all
utility bills for the past (12) twelve months of operations paid by Seller
(Seller has advised Purchaser that all utilities are paid by Kotura, Inc. under
its Lease);   (xi) copies of any documentation relating to litigation that is in
process;   (xii) all common area maintenance and/or expense pass through
reconciliations for the past three (3) years, including the current estimates;  
(xiii) aging report; and      (xiv) site plans for the Property.              
(b) Seller will allow Purchaser and Purchaser’s agents reasonable access to the
Property during regular business hours to inspect the Property during the
Inspection Period and thereafter until the earlier of any termination of this
Agreement and the Closing Date, subject to Section 3.6(c) below and the terms of
the Leases. Purchaser hereby indemnifies, defends and holds Seller and the
Property harmless from any and all costs, loss, damages or expenses, of any kind
or nature (including, without limitation, mechanics’ liens and reasonable
attorneys’ fees and expenses) directly arising out of or resulting from or
caused by such inspection, investigation, entry and/or other activities upon the
Property by Purchaser, its employees, agents, contractors, subcontractors,
and/or assigns. Notwithstanding anything to the contrary herein, the indemnity
set forth in this Section 3.6(b) shall survive (i) any termination of this
Agreement and (ii) the Closing and shall not be merged therein.     (c) During
any period of entry upon the Property prior to Closing, Purchaser shall
maintain, with insurance companies acceptable to Seller, the following
insurance: Worker’s Compensation Insurance as required by law and Employer’s
Liability Insurance; Comprehensive General Liability or Commercial General
Liability insurance (“CGL”), with limits of not less than One Million Dollars
($1,000,000). The CGL policy of insurance shall name Seller as an additional
insured with respect to the liabilities for which Purchaser has indemnified
Seller under Section 3.6(b) above. Further, the CGL policy of insurance shall
state that such policy is primary and noncontributing with any insurance carried
by Seller. Such policy shall contain a provision that the naming of the

7

--------------------------------------------------------------------------------


  additional insured shall not negate any right the additional insured would
have as a claimant under the policy if not so named and shall contain
severability of interest and cross-liability clauses. A certificate, together
with any endorsements to the policy required to evidence the coverage which is
to be obtained hereunder, shall be delivered to Seller prior to the entry onto
the Property by Purchaser or its agents. The certificate shall expressly provide
that no less than ten (10) days prior written notice shall be given Seller in
the event of any material alteration to or cancellation of the coverages
evidenced by said certificate. A renewal certificate for each of the policies
required by this Section 3.6(c) shall be delivered to Seller not less than ten
(10) days prior to the expiration date of the term of such policy. Any policies
required by the provisions of this Section may be made a part of a blanket
policy of insurance with a “per project, per location endorsement” so long as
such blanket policy contains all of the provisions required herein and does not
reduce the coverage, impair the rights of the other party to this Agreement or
negate the requirements of this Agreement.         (d)       In addition to the
information to be furnished to Purchaser under Section 3.6(a) above, Seller
shall make available to Purchaser for inspection and copying on site at the
Property or at the business office of Seller or its agents or otherwise, or at
Seller’s option deliver to Purchaser, such documents, materials and information
concerning the Property as Seller may have in its possession or under its
control (including without limitation (i) lease files; (ii) copies of financial
statements, if any, for the Property for the last three (3) years and copies of
such historical information in the possession of Seller or Seller’s agents
regarding operating expenses of the Property; (iii) guaranties, warranties,
licenses, governmental permits (including certificates of occupancy); (iv)
relevant, pertinent reports and agreements in the possession of Seller or
Seller’s agents pertaining to the Property, if any (i.e., engineering reports,
environmental reports, development records and as-built plans and
specifications), excluding only (x) materials that Seller shall have obtained or
developed in connection with the potential sale of the Property, including
analyses of the value of the Property, and (y) materials that are subject to
attorney-client privilege or work-product doctrine (collectively with the
information described in Section 3.6(a) above, the “Due Diligence Documents”).
Seller shall reasonably cooperate with Purchaser to obtain any consents required
in connection with an assignment of any of the Due Diligence Documents. All of
the Due Diligence Documents are confidential and shall not be distributed or
disclosed by Purchaser to any person or entity not associated with Purchaser in
accordance with Section 11.12 hereof. Seller agrees to deliver to Purchaser a
copy of any written notices which Seller receives prior to Closing from any
governmental authority pertaining to any violation of law or ordinance
regulating the use of the Property which are received by Seller prior to the
Closing Date and of any notice which Seller receives prior to Closing from any
tenant regarding any default under any Lease. If the transaction fails to close
for any reason whatsoever, Purchaser shall return to Seller all copies of the
Due Diligence Documents which Seller or its agents may have delivered to
Purchaser in accordance with this Section 3.6. THE FURNISHING OF ANY MATERIALS,
DOCUMENTS, REPORTS, OR AGREEMENTS DESCRIBED ABOVE SHALL NOT BE INTERPRETED IN
ANY MANNER AS A REPRESENTATION OR WARRANTY OF ANY TYPE OR KIND BY SELLER, ANY
PARTNER OF SELLER OR AGENT OF SELLER, OR ANY OFFICER, DIRECTOR, OR EMPLOYEE OF
SELLER, OR ITS AGENTS, OR ANY OTHER PARTY RELATED IN ANY WAY TO ANY OF THE
FOREGOING.    

8

--------------------------------------------------------------------------------

     3.7 Tenant Estoppel Certificates

     At least five (5) Business Days prior to the Closing, Seller shall deliver
to Purchaser an estoppel certificate (the “Estoppel Certificate”) duly executed
by Kotura, Inc. The Estoppel Certificate shall be in the form required under the
terms of Kotura, Inc.’s Lease, as set forth on Exhibit I attached hereto. Seller
shall not be deemed to be in default of its obligations under this Agreement as
a result of Kotura’s failure to deliver the Estoppel Certificate.

4. CLOSING

     4.1 Closing

     The purchase and sale of the Property (“Closing”) shall occur on December
14, 2006 (the “Closing Date”); provided, however, that each of Seller and
Purchaser shall be entitled to one (1) extension of the Closing Date for a
period not to exceed five (5) days upon prior written notice thereof to the
other party. Seller and Purchaser agree that this transaction shall close in
escrow through the Title Company, Attn: Maggie Watson, which shall serve as
escrow holder hereunder (“Escrow Holder”). In this regard, Seller and Purchaser
shall execute Escrow Holder’s standard form general provisions and such other
instructions consistent herewith as Escrow Holder may require and are reasonably
acceptable to Seller and Purchaser; provided, however, nothing in such general
provisions or instructions shall constitute an amendment to or modification of
this Agreement and, in the event of any conflict, the terms of this Agreement
shall prevail. Purchaser and Seller shall endeavor to conduct a “pre-closing” on
the Business Day prior to the Closing Date with title transfer and payment of
the Purchase Price to be completed on the Closing Date as set forth in Section
4.3 below.

     4.2 Transactions at Closing

     At least one (1) Business Day prior to the Closing Date:

      (a)       Seller shall deliver or cause to be delivered to Escrow Holder
the following documents (collectively, the “Conveyance Documents”) duly executed
and acknowledged where appropriate:     (i)       A grant deed (the “Deed”)
conveying the Real Property and the Improvements, subject to the Permitted
Exceptions, in the form attached hereto as Exhibit E;     (ii) Bill of Sale in
the form set forth on Exhibit B attached hereto, conveying the Personal Property
to Purchaser;     (iii) Two counterparts of the Assignment and Assumption
Agreement (the “Assignment”) in the form set forth on Exhibit C attached hereto,
conveying all interest of Seller as landlord in and to the Leases pertaining to
the Real Property and Improvements as more specifically set forth on Schedule B
to the Assignment and Assumption Agreement; and in and to any equipment leases,
commission agreements and service contracts, as set forth on Schedules C, D and
E, respectively, to the Assignment and Assumption Agreement;     (iv)
Certificate of non-foreign status in the form set forth on Exhibit D attached
hereto, to confirm that Purchaser is not required to withhold part of the
Purchase Price pursuant to Section 1445 of the Internal Revenue Code of 1986, as
amended;

9

--------------------------------------------------------------------------------


  (v)       Original executed copies of all Leases; provided, however, that the
original Leases shall be held at the Property for delivery to the Purchaser
incident to the Closing;     (vi) Information required by the Title Company to
comply with the real estate reporting requirements set forth in Section 6045(e)
of the Internal Revenue Code of 1986, as amended;     (vii) Certificate
confirming that the representations and warranties of Seller under this
Agreement remain true and correct in the form attached hereto as Exhibit G;    
(viii) Evidence as to the authority of the person or persons executing documents
on behalf of the Seller reasonably acceptable to Purchaser and the Title
Company;     (ix) The Service Contracts which survive Closing, as provided in
Section 9.5 below, together with such leasing and property files and records
pertaining to day-to-day operation, leasing and maintenance of the Property, to
the extent such files and records are in the possession of Seller or Seller’s
building manager; provided, however, that such documentation shall be held at
the Property for delivery to the Purchaser incident to the Closing, and
provided, further, that proprietary information of Seller not relevant to the
ownership or operation of the Property shall not be included. Until the earlier
to occur of (i) the sale of the Property by Purchaser, or (ii) the expiration of
a period of one (1) year after the Closing, Purchaser shall allow Seller and its
agents and representatives reasonable access without charge but without cost to
Purchaser to all files, records and documents delivered to Purchaser at the
Closing upon reasonable advance notice and at all reasonable times, to examine
and make copies of any and all such files, records and documents, which right
shall survive the Closing;     (x) Affidavits as may be customarily and
reasonably required by the Title Company, in form reasonably acceptable to
Seller;     (xi) Closing Statement acceptable to Seller;     (xii) An updated
Rent Roll in the same form as set forth as Schedule 4, certified by Seller as
correct and complete as of the date of delivery thereof;     (xiii) keys to all
locks on the Real Property and Improvements in Seller’s or Seller’s building
manager’s possession; and     (xiv) Such other documents as may be reasonably
necessary and appropriate to complete the Closing of the transaction
contemplated herein.         (b)       Purchaser shall deliver to Escrow Holder
the following:     (i) The Purchase Price as adjusted in Section 2.3 above, and
as further adjusted to reflect the Purchaser’s share of closing costs, and any
fees as more particularly set forth in Section 4.3 below;     (ii) Two
counterparts of a duly executed and acknowledged Assignment (as described in
Section 4.2(a)(iii) above);  

10

--------------------------------------------------------------------------------


      (iii)       Information required by the Title Company to comply with the
real estate reporting requirements set forth in Section 6045(i) of the Internal
Revenue Code of 1986, as amended;   (iv) Evidence of the authority of the person
or persons executing documents on behalf of Purchaser reasonably acceptable to
Seller and the Title Company;   (v) Certificate confirming that the
representations and warranties of Purchaser under this Agreement remain true and
correct in the form attached hereto as Exhibit H;   (vi) Closing Statement
acceptable to Purchaser;   (vii) Affidavits as may be customarily and reasonably
required by the Title Company, in form reasonably acceptable to Purchaser; and
             (viii) Such other documents as may be reasonably necessary and
appropriate to complete the Closing of the transaction contemplated herein.  

      (c)       Seller and Purchaser shall execute a tenant notification letter
to all tenants under the Leases (the “Tenant Notification Letter”) in the form
attached hereto as Exhibit F, and Purchaser shall, within forty-eight (48) hours
following the Closing, cause the Tenant Notification Letter to be delivered to
such tenants.

      4.3 Title Transfer and Payment of Purchase Price

      (a)       Purchaser agrees to deliver the cash payment specified in
Section 4.2(b)(i) above by wiring the same to the Escrow Holder so that the wire
may be confirmed in time to allow Closing to occur on the Closing Date. In
addition, after all Purchaser’s conditions set forth in Section 7.2 have been
satisfied or waived, Purchaser shall direct the Escrow Holder to deposit or wire
the same into Seller’s designated account(s) upon the recording by the Title
Company of the documents to be executed and delivered by Seller under Sections
4.2(a) above or upon issuance by the Title Company of, or unconditional
agreement by the Title Company to issue, the Title Policy.   (b) Upon receipt of
all items specified in Section 4.2 and following the satisfaction or waiver of
all conditions precedent to Closing and upon Title Company issuing or committing
to issue the Title Policy, Escrow Holder shall take the following actions:    
(i)       Prorate any and all amounts to be prorated pursuant to Sections 5.1
and 5.2 below;     (ii) Date and cause to be recorded the Deed as of Closing and
designate that the Deed be returned directly to Purchaser after recordation;    
(iii) Issue the Title Policy to Purchaser;     (iv) Deliver the Deposit and the
balance of the Purchase Price to Seller, plus or minus appropriate adjustments;
    (v) Credit Purchaser with the total of any and all tenant security deposits
under the Leases and any and all prorated rents and other items;  

11

--------------------------------------------------------------------------------


      (vi)       Deliver properly executed copies of the Closing Statement to
Seller and to Purchaser, which Closing Statement shall have been approved by
Seller and Purchaser prior to Closing;   (vii) Deliver to Seller a copy of the
Deed as recorded and executed originals of all documents delivered by Purchaser
to Escrow Holder pursuant to Section 4.2(b) above;   (viii) Deliver to Purchaser
executed originals of all documents delivered by Seller Escrow Holder pursuant
to Section 4.2(a) above, other than that set forth in Section 4.2(a)(i) above;
and   (ix) Pay any broker’s commissions as provided herein.

     4.4 Reporting Requirements

     The Escrow Holder shall comply with all applicable federal, state and local
reporting requirements relating to the closing of the transactions contemplated
herein. Without limiting the generality of the foregoing, to the extent the
transactions contemplated by this Agreement involve a real estate transaction
within the purview of Section 6045 of the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”), Escrow Holder shall have sole
responsibility to comply with the requirements of Section 6045 of the Internal
Revenue Code (and any similar requirements imposed by state or local law).
Escrow Holder shall hold Purchaser, Seller and their respective counsel free and
harmless from and against any and all liability, claims, demands, damages and
costs, including reasonable attorneys’ fees and other litigation expenses,
arising or resulting from the failure of Escrow Holder to comply with such
reporting requirements.

5. PRORATIONS; CLOSING ITEMS

     5.1 Prorations; Closing Costs

      (a) The parties shall endeavor to cause the utility and service providers
of Seller to open new accounts with Purchaser effective as of the Closing Date.
If that cannot be accomplished, the amount due on any gas, electric, water,
sewer, or other utility bill, or service contract relating to the Property shall
be prorated between Seller and Purchaser as of the Closing Date, to the extent
such utilities or service contracts are the obligation of the Seller and not a
direct or indirect obligation of a tenant under any of the Leases. Any utility
deposits made by Seller shall be and remain the property of Seller.   (b)     
All collected rents and other payments from each tenant under the Leases,
including, but not limited to, base rent, additional rent, percentage rent (if
any), and expense reimbursements, shall be prorated between Seller and Purchaser
as of the Closing Date. The balance remaining from any security deposits or
prepaid rent under the Leases held by Seller shall be credited to Purchaser
(including the balance of estimated tax, insurance and common area maintenance
payments made to Seller by tenants under the Leases net of any payments by
Seller thereon). Purchaser agrees to indemnify and hold harmless Seller from and
against any loss, cost or expense (including, but not limited to, attorneys’
fees and expenses) resulting from any claim for such deposits or prepaid rent
actually paid or credited to Purchaser. If any rent or other payments under the
Leases are in arrears as of the Closing Date (“Delinquent Rents”), the amount of
any such Delinquent Rents which are collected by Purchaser shall be promptly
paid by Purchaser to Seller

12

--------------------------------------------------------------------------------


        after Closing. Purchaser shall be entitled to deduct from any such
payment (i) Purchaser’s reasonable costs of collection incurred with respect to
such Delinquent Rents (including attorneys’ fees), (ii) rents due for the month
in which such payment is received by Purchaser, and (iii) rents from such tenant
attributable to any period after the Closing that are past due on the date of
receipt. Purchaser agrees to include in its normal invoicing of tenants an
appropriate statement seeking collection of any Delinquent Rents. Seller may
make reasonable efforts to collect Delinquent Rents from and after the Closing
Date; provided, however, that Seller shall not be entitled to pursue any action
for eviction of any tenant from the Property. The provisions of this Section
shall survive Closing and shall not be merged therein.         (c) All real
estate taxes payable in respect of the Property shall be prorated as of the
Closing Date; provided, Seller shall be entitled to recover any reimbursements
from the tenants on account of such taxes for the period prior to Closing, and
Purchaser shall immediately remit to Seller any such reimbursements received by
Purchaser upon receipt thereof. Any real estate taxes due and payable for any
periods subsequent to the Closing shall be the obligation of Purchaser and any
real estate taxes due and payable for any periods prior to the Closing shall be
the obligation of Seller, provided Purchaser shall cooperate with Seller to
obtain any reimbursement from any tenant in respect of any such taxes. Seller
and Purchaser agree to mutually cooperate with each other in connection with
ongoing tax reduction proceedings relating to prior tax years, if any, and any
ongoing or future proceedings relating to the year in which the Closing occurs,
if any, and any refund resulting therefrom (to the extent not refundable to
tenants under the Leases) shall be prorated between Seller and Purchaser based
on the Closing Date, after deducting therefrom the reasonable out-of-pocket
expenses incurred by the parties. The provisions of the immediately preceding
two sentences shall survive Closing and shall not be merged therein.   (d)
Purchaser shall pay for the cost of recording the Deed (excluding documentary
transfer tax); the premium for the Title Policy in excess of the premium for a
standard coverage policy; the cost of any endorsements (other than Seller
Endorsements) and special or extended coverages of any nature in connection with
the Title Policy; any recording fees with respect to the recordation of the
documents relating to any Purchaser financing; one-half (1/2) of any escrow and
closing fees charged by Escrow Holder; any surveys or updates prepared by or at
the direction of Purchaser; any taxes payable on the transfer of the Personal
Property; and any lender’s title insurance coverage on account of any loan
obtained by Purchaser. Purchaser shall pay for all costs relating to any
financing obtained by Purchaser in connection with its purchase of the Property,
including any and all costs incurred by Purchaser in performing any tests and
investigations. Seller shall pay for the premium for a standard coverage title
policy in the amount of the Purchase Price; the cost of the Seller Endorsements
(but not the cost of any endorsements or special or extended coverages other
than the Seller Endorsements); the documentary transfer tax with respect to the
recordation of the Deed; one-half (1/2) of any escrow and closing fees charged
by Escrow Holder; any prepayment or reconveyance fee in connection with any
payoff or release of any existing deed of trust or mortgage; and the recording
fees with respect to documents which Seller elects to place of record in order
to cure title objections raised by Purchaser to the extent Seller elects to cure
the same, as fully described in Section 3.2. Each party shall pay its own
attorneys’ fees.  

13

--------------------------------------------------------------------------------

     5.2 Calculation of Prorations

     For purposes of calculating prorations, Seller shall be deemed to be in
title to the Property, and therefore entitled to the income therefrom and
responsible for the expenses thereof, through the day prior to the Closing Date
and Purchaser shall be deemed to be in title to the Property, and therefore
entitled to the income therefrom and responsible for the expenses thereof, from
and after 12:01 a.m. on the Closing Date. All prorations shall be made on the
basis of the actual number of days of the year and month which have elapsed as
of the Closing Date. All prorations which cannot be ascertained as of the
Closing shall be prorated on the basis of the parties’ reasonable estimate of
such amount. Except as otherwise stated above, if necessary, the amount of
prorations shall be adjusted in cash after Closing, as and when complete and
accurate information becomes available but in any event no later than ninety
(90) days after the Closing Date; provided, however, the ninety (90) day period
shall be extended for a reasonable time for any real property tax reduction or
abatement proceeds, which are to be prorated between Purchaser and Seller
pursuant to Section 5.1(c), and for any period of time which may be required for
reconciliation of tax, insurance, and common area maintenance expenses for the
calendar year in which the Closing Date occurs. Purchaser and Seller each agree
to reasonably cooperate with the other with respect to such final proration.
This provision shall survive Closing and shall not be merged therein.

6. REPRESENTATIONS AND WARRANTIES

     6.1 Seller’s Representations and Warranties

     Seller hereby represents and warrants to Purchaser as follows:

      (a) Seller’s Entity. Seller is a Delaware limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Seller has qualified as a foreign limited partnership in the state in
which the Property is located, and the execution and performance of this
Agreement will not violate any term of its limited partnership certificate or
agreement, or any judicial decree, statute or regulation by which it may be
bound or affected.   (b) Seller’s Authority. Seller has full power and authority
to enter into this Agreement and to perform all its obligations hereunder, and
has taken all action required by law, its governing instruments, or otherwise to
authorize the execution, delivery and performance of this Agreement and all the
deeds, agreements, certificates, and other documents contemplated herein, and
this Agreement has been duly executed by and is a valid and binding agreement of
Seller, enforceable in accordance with its terms, except as enforceability may
be limited by equitable principles or by the laws of bankruptcy, insolvency, or
other laws affecting creditors’ rights generally.   (c) No Conflict or Lien.
Neither the execution or delivery of this Agreement nor the consummation of the
transactions contemplated herein will conflict with or result in a breach of any
contract, license or undertaking to which Seller is a party or by which any of
its property is bound, or constitute a default thereunder or, except as
contemplated herein, result in the creation of any lien or encumbrance upon the
Property.   (d)       No Proceedings. No legal or administrative proceeding is
(i) pending or to the best of Seller’s knowledge threatened against the Property
or (ii) pending or to the best of Seller’s knowledge threatened against Seller
which would materially adversely affect the Property or Seller’s right to convey
the Property to Purchaser as contemplated in this Agreement.

14

--------------------------------------------------------------------------------


     (e) Leases; Service Contracts. Seller has delivered to Purchaser a correct
and complete copy of each of the Leases and Service Contracts and any amendments
thereto (Seller has advised Purchaser that Kotura, Inc. is the only tenant in
the building and that there are no Service Contracts). The information regarding
the Leases contained on the Rent Roll attached as Schedule 4, which identifies
all tenants of the Property as of the Effective Date, is correct and complete as
of the date of this Agreement. Except as set forth on Schedule 4, no
commissions, tenant improvement costs or reimbursements for improvements are due
or could become due from Seller in connection with the Leases. To the knowledge
of Seller, each of the Leases and Service Contracts is in full force and effect,
no notice has been given of any cancellation or surrender thereof, and neither
Seller nor the tenant or other party is in default thereunder.   (f) Violations.
Seller has no knowledge of and has not received written notice from any
governmental body, authority or agency of any violation of federal, state or
local laws, ordinances, codes, rules or regulations affecting the Property,
including any notice with respect to any Hazardous Materials (as hereinafter
defined) or of any violation of any insurance requirements relative to the
Property, any matters identified in which have not been corrected.   (g)
Condemnation. Seller has no knowledge of and has received no written notice of
any pending or threatened condemnation proceedings relating to the Property.  
(h) Commissions. Except as set forth on Schedule 4, no leasing commissions are
due and payable with respect to the existing terms of the Leases; provided,
however, that nothing contained in this Section 6.1(h) shall be construed in any
way to modify the obligations with respect to leasing commissions and tenant
improvements described in Sections 9.2 and 9.3 hereof.   (i) Service Contracts.
All material Service Contracts affecting the Property are accurately set forth
on Schedule 3 hereto. Except for the Service Contracts and Leases, Seller has
not entered into any contracts, subcontracts or agreements affecting the
Property (including outstanding offers or proposals given by Seller) that will
be binding upon Buyer after the Closing.   (j) Bankruptcy. No petition has been
filed by Seller, nor has Seller received written notice of any petition filed
against Seller, under the Federal Bankruptcy Code or any similar state or
federal Law.   (k) Kotura, Inc. Right of First Offer. Kotura, Inc. has waived
its right of first offer under Section 33 of the Lease and Seller may sell the
Property as provided for herein without any further duty or obligation to
Kotura, Inc. with respect thereto.   (l)      Knowledge of Property. Robert F.
Gossett, Jr. is the individual with primary knowledge of, and responsibility
for, the Property.

     Except with respect to the warranties set forth in Section 6.1, Seller has
not made any warranty or representation, express or implied, written or oral,
concerning the Property, including without limitation any representations
relating to Hazardous Materials (as defined in Section 6.3(c) below).

15

--------------------------------------------------------------------------------

     All representations and warranties of Seller contained herein are intended
to and shall remain true and correct as of the Closing and shall survive the
delivery of the Deed for a period of one (1) year after Closing and shall
thereafter expire unless a claim thereunder has been commenced in compliance
with the next sentence and diligently pursued thereafter. Any claims by
Purchaser with respect to such representations or warranties shall be commenced
by written notice to Seller within one (1) year after closing and shall be
diligently pursued thereafter or shall be deemed waived by Purchaser.
Notwithstanding the foregoing, Purchaser shall have no claim against Seller with
respect to the representations and warranties set forth in this Section 6.1 if
Purchaser had actual knowledge that a representation or warranty was untrue or
inaccurate or incorrect as of the time of Closing and Purchaser nevertheless
chose to proceed with Closing hereunder.

     Whenever in this Agreement a representation of Seller is based on the
“Seller’s knowledge” or words of similar import, such reference shall be deemed
to be to the actual knowledge of Robert F. Gossett, Jr., without investigation
or inquiry of any kind. There shall be no personal liability to said individual
arising out of said representations or warranties. No knowledge of parties
affiliated with, employed by, or related by agency to Seller shall be imputed to
Seller or to the above-named person.

     Notwithstanding anything to the contrary contained in this Agreement, the
aggregate amount which may be collected by Purchaser pursuant to the
representations and warranties of Seller set forth herein shall not exceed
$200,000, plus any legal fees and costs awarded under Section 11.2.

     6.2 Purchaser’s Representations and Warranties

     Purchaser represents, warrants, and covenants to Seller that:

      (a)      Authority to Execute; Organization. This Agreement constitutes
the valid and binding obligation of Purchaser and is enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by equitable principles or by the laws of bankruptcy, insolvency, or other laws
affecting creditors’ rights generally. Purchaser is a corporation validly
organized and in good standing under the laws of the state of its organization,
and the execution of this Agreement, delivery of money and all required
documents, Purchaser’s performance of this Agreement and the transaction
contemplated hereby have been duly authorized by the requisite action on the
part of the Purchaser and Purchaser’s directors, shareholders, partners, members
or trustees.   (b) Recording. Purchaser shall not record this Agreement or a
memorandum hereof at any time.   (c) Litigation. There is no litigation pending
or, to Purchaser’s knowledge, threatened, against Purchaser or any basis
therefore before any court, regulatory authority or administrative agency that
would likely result in any material adverse change in the business or financial
condition of the Purchaser.   (d) Purchaser Experience. Purchaser is experienced
in contracting for and investigating the suitability of real property similar to
the Property for the acquisition thereof for investment purposes and is
represented or has had an opportunity to be represented by counsel in connection
with this transaction. Purchaser has the responsibility under this Agreement to
inspect the Property and the real estate market in sufficient detail to fully
satisfy itself with respect to the environmental conditions and the market
conditions affecting the Property including, without limitation, property
values, interest rates, and similar market factors. Purchaser has reached its
conclusions based upon its own analysis and other than as expressly set forth in
this Agreement, without relying upon representations by Seller, its employees,
agents or consultants.

16

--------------------------------------------------------------------------------


      (e)      Terrorist Organizations. Purchaser is not acting, directly or
indirectly, for or on behalf of any person, group, entity or nation named by the
United States Treasury Department as a Specifically Designated National and
Blocked person, or for or on behalf of any person, group, entity or nation
designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism; and it is not engaged in this
transaction directly or indirectly on behalf of, or facilitating this
transaction directly or indirectly on behalf of, any such person, group, entity
or nation.   6.3 Purchaser Accepts Property “As Is”   (a) Purchaser
Acknowledgment. As of the expiration of the Inspection Period, Purchaser
acknowledges for Purchaser and Purchaser’s successors, heirs and assignees, (i)
that Purchaser has been given full opportunity to inspect and investigate the
Property, all improvements thereon and all aspects relating thereto, either
independently or through agents and experts of Purchaser’s choosing, (ii) that
Purchaser is acquiring the Property based solely upon Purchaser’s own
investigation and inspection thereof and Seller’s representations and warranties
set forth in Section 6.1, and (iii) that the provisions of this Section 6.3(a)
shall survive Closing and shall not be merged therein. SELLER AND PURCHASER
AGREE THAT UPON CLOSING THE PROPERTY SHALL BE SOLD AND THAT PURCHASER SHALL
ACCEPT POSSESSION OF THE PROPERTY ON THE CLOSING DATE “AS IS, WHERE IS, WITH ALL
FAULTS” WITH NO RIGHT OF SET-OFF OR REDUCTION IN THE PURCHASE PRICE, AND THAT
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN SECTION
6.1, SUCH SALE SHALL BE WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION, WARRANTY OF INCOME POTENTIAL,
OPERATING EXPENSES, USES, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
AND SELLER DOES HEREBY DISCLAIM AND RENOUNCE ANY SUCH REPRESENTATION OR
WARRANTY. PURCHASER SPECIFICALLY ACKNOWLEDGES THAT PURCHASER IS NOT RELYING ON
ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED,
FROM SELLER, SELLER’S AGENTS OR BROKERS, AS TO ANY MATTER CONCERNING THE
PROPERTY (EXCEPT FOR THE WARRANTIES SPECIFICALLY SET FORTH IN SECTION 6.1),
INCLUDING WITHOUT LIMITATION: (l) THE CONDITION OR SAFETY OF THE PROPERTY OR ANY
IMPROVEMENTS THEREON, INCLUDING, BUT NOT LIMITED TO, PLUMBING, SEWER, HEATING
AND ELECTRICAL SYSTEMS, ROOFING, AIR CONDITIONING, IF ANY, FOUNDATIONS, SOIL AND
GEOLOGY INCLUDING HAZARDOUS MATERIALS (AS HEREINAFTER DEFINED), LOT SIZE, OR
SUITABILITY OF THE PROPERTY OR ITS IMPROVEMENTS FOR A PARTICULAR PURPOSE; (2)
WHETHER THE APPLIANCES, IF ANY, PLUMBING OR UTILITIES ARE IN WORKING ORDER; (3)
THE HABITABILITY OR SUITABILITY FOR OCCUPANCY OF ANY STRUCTURE AND THE QUALITY
OF ITS CONSTRUCTION; (4) THE FITNESS OF ANY PERSONAL PROPERTY; OR (5) WHETHER
THE IMPROVEMENTS ARE STRUCTURALLY SOUND, IN GOOD CONDITION, OR IN COMPLIANCE
WITH APPLICABLE CITY, COUNTY, STATE OR FEDERAL STATUTES, CODES OR ORDINANCES,
INCLUDING, WITHOUT LIMITATION THE REQUIREMENTS OF THE AMERICANS WITH
DISABILITIES ACT, 42 USCA § 12101 et. seq. SUBJECT ONLY TO THE WARRANTIES
EXPRESSLY SET FORTH IN SECTION 6.1, PURCHASER FURTHER ACKNOWLEDGES AND AGREES
THAT IT IS RELYING SOLELY UPON ITS

17

--------------------------------------------------------------------------------


        OWN INSPECTION OF THE PROPERTY AND NOT UPON ANY REPRESENTATIONS MADE TO
IT BY SELLER, ITS OFFICERS, DIRECTORS, CONTRACTORS, AGENTS OR EMPLOYEES. ANY
REPORTS, REPAIRS OR WORK REQUIRED BY PURCHASER ARE TO BE THE SOLE RESPONSIBILITY
OF PURCHASER AND PURCHASER AGREES THAT THERE IS NO OBLIGATION ON THE PART OF
SELLER TO MAKE ANY CHANGES, ALTERATIONS, OR REPAIR TO THE PROPERTY AND PURCHASER
ACKNOWLEDGES THAT, IN THE EVENT THAT PURCHASER ELECTS TO PROCEED TO CLOSING
PRIOR TO THE EXPIRATION OF THE INSPECTION PERIOD AS PROVIDED IN THIS AGREEMENT,
PURCHASER WILL HAVE COMPLETED ITS DUE DILIGENCE WITH RESPECT TO THE PROPERTY TO
ITS SATISFACTION.   (b) No Claim for Hazardous Materials. Except to the extend
arising out of a breach of any representations or warranties expressly set forth
in this Agreement and then subject to the specific limitations on liability
therefore provided in Section 6.1 of this Agreement, upon Closing, Purchaser,
for Purchaser and Purchaser’s successors in interest, releases Seller from, and
waives all claims and liability which Purchaser may have against Seller for, any
structural, physical and environmental condition of the Property, including
without limitation the presence, discovery or removal of any Hazardous Materials
in, at, about or under the Property, or for, connected with or arising out of
any and all claims or causes of action based upon the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Resource
Conservation and Recovery Act (“RCRA”), the Toxic Substances Control Act (the
“TSCA”), as such acts may be amended from time to time, or any other federal or
state statutory or regulatory cause of action arising from or related to
Hazardous Materials at, in or under the Property (collectively, the “Hazardous
Waste Laws”). The waiver and release of Purchaser set forth in this Section
6.3(b) shall survive the Closing Date and shall be enforceable at any time after
the Closing Date.   (c) “Hazardous Materials” Defined. For purposes of this
Agreement, the term “Hazardous Material” shall mean any substance, chemical,
waste or material that is or becomes regulated by any federal, state or local
governmental authority because of its toxicity, infectiousness, radioactivity,
explosiveness, ignitability, corrosiveness or reactivity, including, without
limitation, those substances regulated by the Hazardous Waste Laws.   (d)     
No Representations as to Hazardous Materials. Purchaser acknowledges that Seller
has made no representations or warranties whatsoever to Purchaser regarding the
presence or absence of any Hazardous Materials in, at, or under the Property;
provided, however, that Seller and Purchaser acknowledge that Seller has made
certain representations as to no proceedings, notices received, knowledge or
otherwise as more specifically set forth in Sections 6.1 (d), (f) and (g).
Purchaser has made such studies and investigations, conducted such tests and
surveys, and engaged such specialists as Purchaser has deemed appropriate to
evaluate fairly the Property and its risks from an environmental and Hazardous
Materials standpoint.

18

--------------------------------------------------------------------------------

7. CONDITIONS TO CLOSING

     7.1 Seller’s Conditions

     The obligation of Seller to sell and convey the Property under this
Agreement is subject to the satisfaction of the following conditions precedent
or conditions concurrent (the satisfaction of which may be waived only in
writing by Seller):

      (a)      Delivery and execution by Purchaser to Escrow Holder of all
monies, items, and other instruments required to be delivered by Purchaser to
Escrow Holder and the performance by Purchaser of all its obligations under this
Agreement;   (b) Purchaser’s covenants, warranties, and representations set
forth herein shall be true and correct as of the Closing Date; and   (c) There
shall be no uncured default by Purchaser of any of its obligations under this
Agreement.   7.2 Purchaser’s Conditions

     The obligation of Purchaser to acquire the Property under this Agreement is
subject to the satisfaction of the following conditions precedent or conditions
concurrent:

      (a)      Delivery and execution by Seller to Escrow Holder of all monies,
items and other instruments to be delivered by Seller to Escrow Holder and the
performance by Seller of all its obligations under this Agreement, provided,
however, that the original Leases and Service Contracts which survive Closing,
and the leasing and property files and records pertaining to day-to-day
operation, leasing and maintenance of the Property, to the extent same are in
the possession of Seller, shall be held at the Property for delivery to the
Purchaser incident to Closing;   (b) Seller’s covenants, warranties and
representations set forth herein shall be true and correct as of the Closing
Date;   (c) There shall be no uncured default by Seller of any of its
obligations under this Agreement;   (d) Title Company shall be irrevocably
committed to issue the Title Policy subject to the Permitted Exceptions: and  
(e) The Property shall be in substantially the same condition at Closing as
existing at the end of the Inspection Period, reasonable wear and tear and
damage caused by Purchaser excepted.

     7.3 Failure of Condition

      (a)      In the event of a failure of any condition contained in Section
7.1 or 7.2 above which is not the result of a default by either party, the party
for whose benefit the condition existed may either waive the condition and
proceed to Closing or may terminate this Agreement in which event the Deposit
and all documents and funds deposited by Purchaser shall be immediately returned
to Purchaser, all documents deposited by Seller shall be immediately returned to
Seller, and neither party shall have any further rights or obligations hereunder
(except as set forth in Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and 11.12);

19

--------------------------------------------------------------------------------


      (b)      In the event of a failure of any condition contained in Section
7.2 above due to a default by Seller, then Purchaser may in its sole discretion:
    (i) terminate this Agreement in which event the Deposit and all documents
and funds deposited by Purchaser shall be immediately returned to Purchaser, all
documents deposited by Seller shall be immediately returned to Seller, and upon
such termination Seller shall reimburse Purchaser an amount not to exceed
$25,000 for costs and expenses actually incurred by Purchaser in connection with
its due diligence and closing related costs (including reasonable attorney’s
fees and expenses), which sum shall be paid to Purchaser within ten (10) days of
presentment by Purchaser of invoices, receipts and such other documentation
reasonably acceptable to Seller substantiating Purchaser’s claim for
reimbursement hereunder, neither party shall have any further rights or
obligations hereunder (except as set forth in Sections 3.5(a) and (e), 3.6(b),
9.1, 11.2 and 11.12);     (ii) pursue specific performance of Seller’s
obligation to convey the Property to Purchaser in accordance with the terms of
this Agreement; or     (iii) waive such default and close the transaction.   (c)
In the event of a failure of any condition contained in Section 7.1 above due to
a default by Purchaser after the expiration of the Inspection Period, Seller may
in its sole discretion:     (i) terminate this Agreement and retain as
liquidated damages the Deposit, as described in Article 12, in which event all
documents deposited by Purchaser shall be immediately returned to Purchaser, and
all documents deposited by Seller shall be immediately returned to Seller,
copies of all third party reports obtained by Purchaser shall be delivered to
Seller in accordance with Section 3.5, and neither party shall have any further
rights or obligations hereunder (except as set forth in Sections 3.5(a) and (e),
3.6(b), 9.1, 11.2 and 11.12); or     (ii)      waive such default and close the
transaction.   (d) Seller waives any rights it may have to specific performance
in the event of a default by Purchaser with the exclusive remedy of Seller being
the right to liquidated damages more fully described in Section 12 hereof.
Purchaser waives any right to any claim of any nature for damages or otherwise
in the event of a default by Seller and Purchaser acknowledges that its
exclusive remedies in the event of a default by Seller shall be to either
terminate this Agreement in accordance with Section 7.3(b)(i) above, to seek
specific performance in accordance with Section 7.3(b)(ii) above, or waive such
default and close the transaction in accordance with Section 7.3(b)(iii) above.

20

--------------------------------------------------------------------------------

8. DAMAGE OR DESTRUCTION OF THE PROPERTY; CONDEMNATION

     8.1 Damage or Destruction of the Property

      (a)      If, between the Effective Date and the Closing Date, the Property
is Materially Damaged or Destroyed (as hereinafter defined), Purchaser may elect
in writing, within ten (10) Business Days after receipt of notice by Purchaser
from Seller of such damage or destruction (the “Casualty Notice Date”),
accompanied by information regarding the amount and payment of insurance, to
terminate this Agreement or to purchase all of the Property without regard to
such damage or destruction. If Purchaser fails to notify Seller of Purchaser’s
election, Purchaser will be deemed to have elected not to proceed with the
purchase of all of the Property. If Purchaser elects not to proceed, this
Agreement shall terminate in which event the Deposit and all documents and funds
deposited by Purchaser shall be immediately returned to Purchaser, all documents
deposited by Seller shall be immediately returned to Seller, and neither party
shall have any further rights or obligations hereunder (except as set forth in
Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and 11.12). In the event that
Purchaser purchases the Property, Seller shall have no obligation to repair any
such damage or destruction, nor shall the Purchase Price be adjusted except as
provided in 8.1(b) below. “Materially Damaged or Destroyed” shall mean damage or
destruction (a) the repair or replacement of which would not be permitted due to
the then effective requirements of any applicable law, ordinance, rule or
regulation of any governmental or quasi-governmental agency having jurisdiction,
or (b) that, as determined by a licensed general contractor having at least five
(5) years experience in the construction of commercial office buildings,
selected by Seller and reasonably approved by Purchaser, would exceed Five
Hundred Thousand Dollars ($500,000) as to any casualty of a type against which
insurance is maintained (a “Major Insured Casualty”) or would exceed Two Hundred
Thousand Dollars ($200,000) as to any casualty against which insurance is not
maintained (a “Major Uninsured Casualty”), or (c) that would permit Kotura, Inc.
to terminate its current Lease of its premises at the Property (a “Lease
Termination Casualty”). As used herein, repair or replacement means such repair
or replacement to the Improvements as may be required to restore the
Improvements to a condition having substantially the same design, specifications
and equipment of the Improvements immediately prior to the casualty. If, between
the Effective Date and the Closing Date, the Property sustains damage which is
not within the definition of Materially Damaged or Destroyed, the parties shall
proceed to Closing. If between the Effective Date and the Closing Date, the
Property is Materially Damaged or Destroyed due to a Major Uninsured Casualty or
a Lease Termination Casualty, Seller may elect in writing, within five (5) days
after the Casualty Notice Date, to terminate this Agreement. If Seller fails to
notify Purchaser of Seller’s election, Seller will be deemed to have elected not
to proceed with the sale of all of the Property.   (b) If Purchaser elects or is
required pursuant to the terms hereof to purchase the Property despite such
damage or destruction, Seller shall assign its rights to and Purchaser shall be
entitled to receive any insurance proceeds (with any accrued interest thereon)
at or after Closing (as the same are available) and Purchaser shall receive a
credit toward the Purchase Price (i) for the insurance deductible relative to
Seller’s insurance on the Property with respect to an insured casualty,
including a Major Insured Casualty, or (ii) for the cost of repair not covered
by insurance with respect to an uninsured casualty, including a Major Uninsured
Casualty. Seller shall reasonably cooperate with Purchaser to allow Purchaser to
collect any available insurance proceeds. Seller agrees to maintain until the
Closing the level of insurance coverage in effect on the Property as of the
Effective Date.

21

--------------------------------------------------------------------------------


      (c)      If, as a result of any casualty, any determination, election or
agreement required by the terms of this Section 8.1 is not made by the scheduled
Closing Date, the Closing Date shall be extended for an appropriate time, not to
exceed twenty (20) days, after such determination, election or agreement.

     8.2 Condemnation

     If prior to Closing all or any part of the Property is subject to a
proposed taking by any public authority, Seller shall promptly notify Purchaser
in writing of such proposed taking and Purchaser may terminate this Agreement by
notice to Seller within fifteen (15) days after written notice thereof. If
Purchaser so elects, this Agreement shall terminate in which event the Deposit
and all documents and funds deposited by Purchaser shall be immediately returned
to Purchaser, all documents deposited by Seller shall be immediately returned to
Seller, and neither party shall have any further rights or obligations hereunder
(except as set forth in Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and 11.12).
If Purchaser does not so elect to terminate this Agreement, Purchaser shall
accept the Property subject to the taking without a reduction in the Purchase
Price and shall receive at Closing an assignment of all of Seller’s rights to
any condemnation award to the extent that such amount does not exceed the
Purchase Price plus any legal fees and expenses actually expended in obtaining
such award, with any condemnation award in excess of such amount to be divided
equally between Seller and Purchaser. Seller shall reasonably cooperate with
Purchaser to allow Purchaser to collect any such award.

9. COMMISSIONS AND EXPENSES; COVENANTS

     9.1 Payment of the Sale Commission

     Purchaser and Seller represent and warrant to each other that no real
estate broker or agent has been authorized to act on either parties’ behalf
except (a) Trenton Bonner/Grubb & Ellis/BRE Commercial (“Seller’s Agent”) and
(b) Steve Sprenger/Grubb & Ellis Company (Buyer’s Agent”). Seller will pay or
cause to be paid to Seller’s Agent and Buyer’s Agent, at Closing, their
respective commission payable pursuant to their applicable commission
agreements. No commissions will be due if the Closing does not occur. Purchaser
hereby indemnifies Seller and holds Seller harmless from and against any and all
demands or claims which now or hereafter may be asserted against Seller for any
brokerage fees, commissions or similar types of compensation which may be
claimed by any broker which was engaged or which claims to have been engaged by
Purchaser and all expenses and costs in handling or defending any such demand or
claim, including reasonable attorneys’ fees. Seller hereby indemnifies Purchaser
and holds Purchaser harmless from and against any and all demands or claims
which now or hereafter may be asserted against Purchaser for any brokerage fees,
commissions or similar types of compensation which may be claimed by any broker
which was engaged or which claims to have been engaged by Seller and all
expenses and costs in handling or defending any such demand or claim, including
reasonable attorneys’ fees. This provision shall survive (i) any termination of
this Agreement and (ii) the Closing and shall not be merged therein.

22

--------------------------------------------------------------------------------


     9.2 Leasing Commissions/Tenant Improvements



      (a)      Seller shall pay all leasing commissions or tenant improvement
costs payable under Leases executed prior to the Effective Date except for
commissions and costs payable by reason of any expansion, extension or renewal
of such Leases (but only to the extent such expansions, extensions or renewals
are pursuant to option rights expressly set forth in such Leases as of the
Effective Date, herein called the “Existing Rights”) occurring on or after the
Effective Date, which shall be paid by Seller and Purchaser as hereinafter
provided. A summary of the business terms of any amendment, renewal or expansion
of an existing Lease (unless such renewal or expansion is pursuant to and in
accordance with the terms of any Existing Rights, in which case Seller and
Purchaser agree that any such renewal or expansion shall be effective upon the
valid exercise by a tenant pursuant to the terms of any such Existing Rights) or
of any new Lease which Seller wishes to execute between the Effective Date and
the Closing Date will be submitted to Purchaser prior to execution by Seller.
Purchaser agrees to notify Seller in writing within five (5) Business Days after
its receipt thereof of either its approval or disapproval thereof, including all
leasing commissions, tenant improvement and inducement payments to be incurred
in connection therewith. If Purchaser informs Seller within such five (5)
Business Day period that Purchaser does not approve the amendment, renewal or
expansion of the existing Lease or the new Lease (a “New Lease Agreement”), and
such notice is given after the expiration of the Inspection Period, then Seller
shall not enter into the proposed New Lease Agreement. If such notice is given
prior to the Out Date, Seller may elect by written notice to the Purchaser prior
to the Out Date, (i) not to enter into the proposed New Lease Agreement or (ii)
to proceed with such New Lease Agreement; provided, however, that in the event
that Seller elects to proceed with such New Lease Agreement and the parties
shall thereafter proceed to Closing, all leasing commissions, tenant improvement
costs, inducement payments, attorneys’ fees or other fees payable incident to
the initial tenancy under such New Lease Agreement shall be paid by Seller. In
the event Purchaser fails to notify Seller in writing of its approval or
disapproval of any New Lease Agreement within the five (5) Business Day period
set forth above, Purchaser shall be deemed to have approved such New Lease
Agreement. All leasing commissions and tenant improvement costs, inducement
payments, attorneys’ fees and other fees paid or expenses incurred with respect
to any New Lease Agreement (regarding which Seller has advised Purchaser in the
requisite summary of business terms delivered to Purchaser as required above)
approved or deemed approved by Purchaser as set forth above in this Section
9.2(a) shall be the obligation of Purchaser and Seller, divided pro rata based
upon an allocation determined by the rental income received by Seller relative
to such New Lease Agreement prior to Closing and the total rental income
projected to be paid during the initial term of such New Lease Agreement.   (b)
To the extent Seller shall be obligated for any leasing commissions, tenant
improvement costs, inducement payments, attorneys’ fees or other fees payable in
connection with any Lease or New Lease Agreement pursuant to Section 9.2(a)
above for which actual payment thereof has not been made by or on behalf of
Seller on or before the Closing, Purchaser shall receive a credit at Closing for
all such unpaid commissions, costs, expenses and fees.

     9.3 Lease Expense Reimbursement and Assumption

     At Closing, Purchaser shall (i) reimburse Seller for all leasing
commissions, tenant improvement costs, inducement payments, attorneys’ fees and
other fees paid or expenses incurred by Seller under any New Lease Agreement
made on or after the Effective Date, if any, which has been approved or deemed
approved by Purchaser pursuant to Section 9.2, less the pro rata share of all
such costs and expenses otherwise payable by Seller pursuant to the last
sentence of Section 9.2(a) above and (ii) assume all obligations of the landlord
under Leases which either (a) arise after Closing or (b) are continuing
covenants of the landlord which apply after Closing, if any.

23

--------------------------------------------------------------------------------

     9.4 Maintenance of the Property; Property Personnel

     Between Seller’s execution of this Agreement and the Closing, Seller shall
continue to operate the Property in a manner consistent with the historical
operations of the Property, and shall maintain the Property in its existing
condition and repair, reasonable wear and tear excepted.

     9.5 Service Contracts

     Seller shall not, after the date of this Agreement, enter into any service
contract affecting the Property or any amendment thereof, which shall be an
obligation of Purchaser after Closing, or waive, compromise or settle any rights
of Seller under any Service Contract which shall be assumed by Purchaser upon
Closing, or agree to, or modify, amend, or terminate any Service Contract which
shall be assumed by Purchaser upon Closing, without in each case obtaining
Purchaser’s prior written consent thereto. Seller shall terminate at or before
Closing those existing Service Contracts that Seller is contractually entitled
to terminate without cost and that Purchaser designates to Seller, on or before
the Out Date, as not to survive Closing (Seller has advised Purchaser that there
are no Service Contracts).

10. NOTICES

     All notices, requests or demands to a party hereunder shall be in writing
and shall be effective (i) when received by overnight courier service or
facsimile telecommunication (provided that a copy of such notice, request or
demand is deposited into the United States mail within one (1) Business Day of
the facsimile transmission), or (ii) three (3) days after being deposited into
the United States mail (sent certified or registered, return receipt requested),
in each case addressed as follows (or to such other address as Purchaser or
Seller may designate in writing in accordance with this Section 10):

                    If to Seller:

                    Corporate Realty Income Fund I, L.P.
                    475 Fifth Avenue, 21st Floor
                    New York, New York 10017
                    Attention: Robert F. Gossett, Jr.

                    With a copy to:

                    Arnold & Porter LLP
                    399 Park Avenue
                    New York, New York 10022
                    Attention: Michael J. Canning, Esq.

                    If to Purchaser:

                    Heartland Investments, Inc.
                    433 N. Camden Drive - Suite 820
                    Beverly Hills, CA 90210
                    Attention: Kevin Mansfield

24

--------------------------------------------------------------------------------

                    With a copy to:

                    Liner Yankelevitz Sunshine Regenstreif, LLP
                    1100 Glendon Avenue, 14th Floor
                    Los Angeles, CA 90024
                    Attention: Mitchell C. Regenstreif

                    If to Escrow Holder:

                    Chicago Title Insurance Company
                    24300 Tower Center Drive-Suite No. 320
                    Valencia, CA 91355
                    Attention: Maggie Watson

11. MISCELLANEOUS

     11.1 Time

     Time is of the essence in the performance of each party’s obligations
hereunder.

     11.2 Attorneys’ Fees

     If any legal action, arbitration or other proceeding is commenced to
enforce or interpret any provision of this Agreement, the prevailing party shall
be entitled to an award of its attorneys’ fees and expenses. The phrase
“prevailing party” shall include a party which receives substantially the relief
desired whether by dismissal, summary judgment, judgment or otherwise. This
provision shall survive (i) any termination of this Agreement and (ii) the
Closing and shall not be merged therein.

     11.3 No Waiver

     No waiver by any party of the performance or satisfaction of any covenant
or condition shall be valid unless in writing and shall not be considered to be
a waiver by such party of any other covenant or condition hereunder.

     11.4 Entire Agreement

     This Agreement contains the entire agreement between the parties regarding
the Property and supersedes all prior agreements, whether written or oral,
between the parties regarding the same subject. This Agreement may only be
modified in writing.

     11.5 Survival

     Except for (i) the representations and indemnity obligations of Purchaser
and Seller under this Agreement, (ii) the post-closing obligations of Purchaser
and Seller under this Agreement and (iii) as otherwise specifically provided in
this Agreement, none of the agreements, warranties and representations contained
herein shall survive Closing.

25

--------------------------------------------------------------------------------

     11.6 Successors

     Subject to Section 11.7, this Agreement shall bind and inure to the benefit
of the parties hereto and to their respective legal representatives, successors
and permitted assigns.

     11.7 Assignment

     Purchaser shall be entitled, without Seller’s prior consent, to assign some
or all of Purchaser’s rights in and to this Agreement to one or more entities
affiliated with Purchaser (a “Permitted Assignee”). Seller’s written consent
shall be required for any other assignment of Purchaser’s rights to a nominee
under this Agreement. Any attempted unpermitted assignment, except with Seller’s
prior written consent, shall be ineffective and shall constitute a default under
this Agreement. Notwithstanding any assignment hereunder, Purchaser shall remain
liable for the obligations of Purchaser under this Agreement. Purchaser
represents, warrants and certifies to Seller that Purchaser has not assigned,
transferred or encumbered or agreed to assign, transfer or encumber, directly or
indirectly, all or any portion of its rights or obligations under this
Agreement. Purchaser shall give written notice of any proposed assignment at
least five (5) Business Days prior to Closing. If there is an assignment
permitted hereunder or if Seller approves such assignment, Seller shall have no
obligation to reissue any surveys, or title commitments previously delivered to
Purchaser, nor shall Seller be responsible for any costs or expenses of any
nature associated with such transfer.

     11.8 Relationship of the Parties

     The parties acknowledge that neither party is an agent for the other party,
and that neither party shall or can bind or enter into agreements for the other
party.

     11.9 Governing Law

     This Agreement and the legal relations between the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

     11.10 Possession; Risk of Loss

     Seller shall deliver to Purchaser possession of the Property on the Closing
Date, subject only to the Leases and Permitted Exceptions. All risk of loss or
damage with respect to the Property shall pass from Seller to Purchaser upon
Closing.

     11.11 Review by Counsel

     The parties acknowledge that each party and its counsel have reviewed and
approved this Agreement, and the parties hereby agree that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.

     11.12 Confidentiality

      (a)      Seller and Purchaser hereby covenant and agree that, at all times
after the date of execution hereof and prior to the Closing, unless consented to
in writing by the other party, no press release or other public disclosure
concerning this transaction shall be made, and each party agrees to use
commercially reasonable efforts to prevent disclosure of this transaction, other
than (i) to directors and officers of the parties, limited partners, members
and/or shareholders of Seller, Purchaser or Permitted Assignee, and employees,
prospective lenders of Purchaser or Permitted Assignee, attorneys, accountants,
agents and affiliates of the parties who are involved in the ordinary course of
business with this transaction, all of which shall be instructed to comply with
the confidentiality provisions hereof, or (ii) as required by law or in response
to lawful process or subpoena or other valid or enforceable order of a court of
competent jurisdiction.

26

--------------------------------------------------------------------------------


      (b)      Notwithstanding anything to the contrary contained elsewhere
herein, Purchaser hereby acknowledges that all information furnished by Seller
or its agents or representatives to Purchaser or obtained by Purchaser in the
course of Purchaser’s investigation of the Property, or in any way arising from
or relating to any and all studies or entries upon the Property by Purchaser,
its agents or representatives, shall be treated as confidential information and
further, that if any such confidential information is disclosed to unpermitted
third parties prior to the Closing, Seller may suffer damages and irreparable
harm. In connection therewith, Purchaser hereby expressly understands,
acknowledges and agrees (i) that Purchaser will not disclose any of the contents
or information contained in or obtained as a result of any reports or studies
made in connection with Purchaser’s investigation of the Property, in any form
whatsoever (including, but not limited to, any oral information received by
Purchaser during the course of Purchaser’s inspection of the Property), to any
party prior to the Closing other than (a) the Seller, Seller’s employees, agents
or representatives, or Purchaser’s or a Permitted Assignee’s agents, employees,
representatives, attorneys, consultants or potential institutional lenders
without the prior express written consent of Seller (which consent shall not be
unreasonably withheld) or (b) as required by law or in response to lawful
process or subpoena or other valid and enforceable order of a court of competent
jurisdiction; (ii) that in making any disclosure of such information as
permitted hereunder, Purchaser will advise said parties of the confidentiality
of such information and the potential of damage to Seller as a result of any
disclosure of such information by said third party; and (iii) that Seller is
relying on Purchaser’s covenant not to disclose any of the contents or
information contained in any such reports or investigations to unpermitted third
parties prior to Closing (all of which is deemed to be confidential information
by the provisions of this Section). In the event this Agreement is terminated,
Purchaser agrees to return to Seller all information, studies, or reports
Purchaser or Purchaser’s agents have obtained from Seller or Seller’s agents,
contractors or representatives with respect to the Property or the condition of
the Property. In the event either Purchaser or, as a result of Purchaser’s
failure to use commercially reasonable efforts to prevent such disclosure,
Purchaser’s agents, employees, representatives, attorneys, consultants or
potential institutional lenders cause a breach of Purchaser’s duty of
confidentiality hereunder, Purchaser shall be liable to Seller for damages and
Seller may pursue all of its remedies afforded it under this Agreement. This
provision shall survive (i) any termination of this Agreement and (ii) the
Closing and shall not be merged therein.

     11.13 Termination

     Upon termination of this Agreement for any reason by either party,
Purchaser shall have the obligation to return to Seller all Due Diligence
Documents and copies thereof (including the survey) and any other information or
documentation received by Purchaser from Seller or Seller’s agents with respect
to the Property and shall not disclose to any unpermitted third party the
contents thereof.

27

--------------------------------------------------------------------------------

     11.14 Waiver of Jury Trial

     THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT EITHER PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THE PROPERTY, THE
CONVEYANCE DOCUMENTS OR ANY OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH, OR
IN RESPECT OF ANY COURSE OF CONDUCT, STATEMENTS (WHETHER ORAL OR WRITTEN), OR
ACTIONS OF EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH OF THE
PARTIES TO ENTER INTO THIS TRANSACTION.

PURCHASER’S INITIALS: /s/ AO’C SELLER’S INITIALS: /s/ RFG

     11.15 Counterparts

     This Agreement may be executed in one or more counterparts, each of which
will be deemed an original, and the counterparts taken together shall constitute
a single agreement.

     11.16 Limitation on Liability

     Purchaser expressly agrees that the obligations and liabilities of Seller
under this Agreement and any document referenced herein shall not constitute
personal obligations of the officers, directors, employees, agents, affiliates,
members, representatives, partners, stockholders or other principals and
representatives of Seller. Notwithstanding anything to the contrary, Seller’s
liability, if any, arising in connection with this Agreement or with the
Property shall, prior to Closing, be limited to the remedies as set forth in
Section 7.3 of this Agreement and, post-Closing, shall be limited in accordance
with Section 6.1 of this Agreement. The limitations of liability contained in
this section shall apply equally and inure to the benefit of Seller’s present
and future officers, directors, affiliates, members, representatives, trustees,
partners, shareholders, agents and employees, and their respective heirs,
successors and assigns.

     11.17 Partial Invalidity

     If any term or provision of this Agreement or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each such term and provision
of this Agreement shall be valid and be enforced to the fullest extent permitted
by law.

     11.18 Construction

     Headings at the beginning of each section and subsection are solely for the
convenience of Purchaser and Seller and are not a part of this Agreement and
shall have no effect upon the construction or interpretation of any part hereof.
Whenever required by the context of this Agreement, the singular shall include
the plural and the masculine shall include the feminine, and vice versa. This
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if Purchaser and Seller had prepared the same. Unless
otherwise indicated, all references to sections and subsections are to this
Agreement. All Exhibits referred to in this Agreement are attached hereto and
incorporated herein by this reference. In the event the stated date for Closing
or the date on which Purchaser or Seller is required to take any action under
the terms of this Agreement is not a Business Day, the action shall be taken on
the next succeeding Business Day thereafter.

28

--------------------------------------------------------------------------------

12. LIQUIDATED DAMAGES

     IF ESCROW DOES NOT CLOSE DUE TO BREACH OR DEFAULT BY PURCHASER IN ANY OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AFTER THE INSPECTION PERIOD, THEN SELLER
SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT AND RETAIN THE AMOUNT OF THE
DEPOSIT DESCRIBED IN SECTION 2.1 AS LIQUIDATED DAMAGES. SELLER AND PURCHASER
ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE
DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES. SELLER AND PURCHASER
SPECIFICALLY FURTHER AGREE AFTER NEGOTIATION THAT THIS SECTION 12 IS INTENDED TO
AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER’S
EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY ARISING FROM OR
RELATED TO A BREACH OR DEFAULT BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. THE PROVISIONS OF THIS SECTION 12
SHALL NOT BE CONSTRUED AS A LIMITATION ON THE OBLIGATIONS OF PURCHASER UNDER
SECTIONS 3.5(a) and (e), 3.6(b), 9.1, 11.2 and 11.12 HEREOF. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO THIS TRANSACTION.

PURCHASER’S INITIALS: /s/ AO’C SELLER’S INITIALS: /s/ RFG

13. NO RECORDING

     The provisions hereof shall not constitute a lien on the Property and this
Agreement shall not be placed or suffered to be placed by Purchaser for
recording with the office of the recorder (clerk) for the county in which the
Property is located. Purchaser hereby appoints Seller as Purchaser’s true and
lawful attorney-in-fact, coupled with an interest, for the purposes of the
execution of such documents and doing such acts as shall be necessary to effect
the discharge of the recording of this Agreement if such recording shall have
been accomplished in violation of this Section.

14. EFFECTIVENESS

     This Agreement shall only be effective if a counterpart is signed by both
Seller and Purchaser.

 

Signatures on following pages

29

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

SELLER :   

CORPORATE REALTY INCOME FUND I, L.P.


By:       /s/ Robert F. Gossett, Jr.               Robert F. Gossett, Jr.  
          General Partner

  By:        1345 Realty Corporation,   General Partner       By:        /s/
Robert F. Gossett, Jr.       Robert F. Gossett, Jr. President


PURCHASER :    HEARTLAND INVESTMENTS, INC., a California corporation


By:       /s/ Anthony O’Carroll   Name: Anthony O’Carroll Title: Vice President


ESCROW HOLDER:     CHICAGO TITLE INSURANCE COMPANY


By:                                                                  Its:    


30

--------------------------------------------------------------------------------


TABLE OF CONTENTS


EXHIBIT A          Legal Description of Property  EXHIBIT B    Bill of Sale 
EXHIBIT C    Assignment and Assumption Agreement  EXHIBIT D    Seller’s
Affidavit  EXHIBIT E    Form of Limited Warranty Deed  EXHIBIT F    Tenant
Notification Letter  EXHIBIT G    Form of Seller’s Recertification of
Representations and Warranties  EXHIBIT H    Form of Purchaser’s Recertification
of Representations and Warranties  EXHIBIT I    Form of Tenant Estoppel
Certificate    SCHEDULE 1 Personal Property  SCHEDULE 2 Permits  SCHEDULE 3
Service and Other Contracts  SCHEDULE 4 Rent Roll  SCHEDULE 5 Environmental and
Property Condition Reports 


--------------------------------------------------------------------------------